Title: From Thomas Jefferson to Joseph G. Chambers, 5 November 1792
From: Jefferson, Thomas
To: Chambers, Joseph G.



Sir
Philadelphia Nov. 5. 1792.

Your first favor of Aug. 13. came to my hands in Virginia and being dated from Mercersburg, Franklin county, I knew not how to send an answer, the first name being unknown to me, and there being a Franklin county in most of the states. I find on my return here that this is the state of your residence. The present state of things in France is so turbid, that it is impossible for one to see their way clear in any advice they should give relative to that country. The person however to whom it is best to address yourself on that subject is the Minister of France residing in this city. Every nation desiring to possess the means of destroying the greatest number possible of their enemies, your discovery, if found effectual in experiment, will not want patronage any where.—If you should chuse to apply for an exclusive right here, it will be necessary to address the patent board established by Congress for that purpose. I am Sir Your very humble servt

Th: Jefferson

